 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AUDREY MAYS,                                        Case No. 1:19-cv-00344-AWI-SAB

12                  Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13          v.                                           PAUPERIS

14   INTERNAL REVENUE SERVICE, et al.,                   (ECF No. 4)

15                  Defendants.

16

17          Audrey Mays (“Plaintiff”), proceeding pro se, filed this civil rights action pursuant to 42

18 U.S.C. § 1983. (ECF No. 1.) On April 5, 2019, Plaintiff filed an application to proceed in forma

19 pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 4.) Plaintiff’s application demonstrates
20 entitlement to proceed without prepayment of fees. Notwithstanding this order, the Court does

21 not direct that service be undertaken until the Court screens the complaint in due course and

22 issues its screening order.

23          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

24
     IT IS SO ORDERED.
25

26 Dated:     April 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
